UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2002



DORCHESTER COUNTY SOLID WASTE DEPARTMENT,

                                                Plaintiff - Appellee,

          versus


ROBERT JOHN SCHIEBLE, JR.,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (CA-03-858-2-12AJ)


Submitted:   December 18, 2003             Decided:   January 14, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert John Schieble, Jr., Appellant Pro Se. G. Waring Parker,
CHELLIS & FRAMPTON, Summerville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Robert John Schieble, Jr., seeks to appeal the district

court’s order remanding the civil action against him to state

court.    The district court’s remand order is not reviewable.                See

28 U.S.C. § 1447(d) (2000). Accordingly, we dismiss the appeal for

lack of jurisdiction.         We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented     in   the

materials      before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




                                      - 2 -